Exhibit 10.1
 
RETIREMENT & CONSULTING AGREEMENT
 
ARTICLE 1
 
PREAMBLE
 
This Retirement & Consulting Agreement (hereafter “Agreement”) is entered into
between Clifford E. Butler (hereafter “Butler”) and Pilgrim's Pride Corporation
(hereafter “Company”) which includes any parent, subsidiary, and affiliate
thereof. Butler and the Company are sometimes hereafter referred to as “the
parties”, and the Company's subsidiaries, affiliates, employee retirement and
health and welfare plans, and their respective officers, directors, agents and
fiduciaries and persons formerly in any of those positions are sometimes
hereafter referred to as the "Other Entities."
ARTICLE 2
AGREEMENTS
Butler and the Company agree to certain facts as follows:
SECTION 2.1:   The parties agree that Butler provided valued services to the
Company for over 38 years as a committed employee. In light of Butler’s
retirement effective December 31, 2007 and in recognition of those services, and
in exchange for the consideration recited in this Agreement, the Company wishes
to provide Butler this Retirement & Consulting Agreement under the terms herein.
SECTION 2.2:  The parties agree that Butler will remain employed with the
Company at his current salary and benefits until December 31, 2007, in an effort
to transition his duties.
SECTION 2.3:  The terms of this Agreement are the product of negotiations
between the parties hereto and their counsel, and Butler agrees that the
consideration afforded to him that is described in this Agreement is the full
consideration agreed to between the parties, and that he has received no other
promise, inducement, or concession in support of the obligations imposed upon
him under this Agreement.
ARTICLE 3
DEFINITIONS
SECTION 3.1  "Competing Business" means (1) any entity in the states of Texas
and/or Arkansas in the business of the production, marketing or sale of poultry
products, distribution of poultry and/or other meat products, or any other
business that involves the same type of products or services sold and/or
marketed by the Company on the date of this Agreement, or any business of
similar nature that would displace business opportunities or customers available
to the Company on the date of this Agreement, and, (2) any of the following
entities and their subsidiaries and affiliates: Tyson Foods, Inc.; Perdue Farms,
Inc.; Wayne Farms, LLC; Foster Farms; Sanderson Farms, Inc.; Mountaire Farms,
Inc.; O.K. Foods, Inc.; Simmons Foods, Inc.; Keystone Foods, LLC; Cagle’s Inc.;
OSI Industries, Inc., Industrias Bachoco S.A.B. de C.V., and any distributor or
broker that sells or brokers any of their cooked or fresh chicken products.
SECTION 3.2:  "Confidential Information" is information acquired by Butler
during the course and scope of his employment by, or future strategic consulting
activities for, the Company that may be designated or marked by the Company as
"Confidential" or that the Company indicates through its policies, procedures or
other instructions should not be disclosed to anyone outside of the Company.
Without limitation, examples of protected Confidential Information under this
Agreement include: internal financial data, corporate strategic plans,
litigation strategies and other matters protected by the attorney client
privilege, research and development regarding existing and developmental
products, marketing plans, internal market studies or surveys, customer contacts
and information, customer purchasing needs and preferences, pricing and related
information concerning the Company’s products, information with respect to the
particular competencies and experiences of the Company’s employees, and
information concerning the Company’s contractual and/or business relationships
with its independent growers. Confidential Information does not include
information that has become public other than as a result of a breach of this
Agreement, is available on a non-confidential basis prior to it's disclosure to
Butler by the Company, or becomes available to Butler on a non-confidential
basis from a source other than the Company, provided such source was not bound
by a confidentiality agreement with the Company. Nothing contained herein shall
be deemed to prevent Butler from disclosure of Confidential Information if, in
the written opinion of counsel, such disclosure is legally required to be made
and Butler notifies the Company in advance of such intended disclosure and, if
applicable, gives the Company a reasonable opportunity to obtain a protective
order or confidentiality treatment.
SECTION 3.3:  "Covered Customer" means any entity or person who did business
with the Company during the four (4) years prior to the execution of this
Agreement by the parties.
SECTION 3.4:  "Consulting Period" means the three (3) year period between
January 1, 2008 and December 31, 2010.
ARTICLE 4
CONSIDERATION
SECTION 4.1:  The total consideration afforded by Butler consists of the full
performance of each and every obligation imposed upon him by this Agreement.
SECTION 4.2:  The total consideration afforded by the Company for this Agreement
is the following:
(a) During the Consulting Period, the Company agrees to pay Butler a monthly fee
equal to $55,555.56 through the Consulting Period ending on December 31, 2010.
The Company will pay Butler such amount on a monthly basis in arrears on the
first business day following the 15th day of each month, with the first payment
to be made on February 15, 2008 and the last payment to be made on January 15,
2011.
(b) Butler and his spouse may, at their election, remain on the Company’s health
and welfare benefit plans covering medical, dental, and vision benefits during
the Consulting Period at a cost payable by Butler equal to that which would be
required of an active employee of the Company to obtain such coverage. In lieu
of remaining on the Company’s health and welfare benefit plans covering medical,
dental and vision benefits, Butler may elect, at his option, upon notice to the
Company at any time during the Consulting Period, to obtain personal
supplemental insurance coverage from another source, and, if Butler so elects,
the Company agrees to reimburse Butler for the cost of the coverage for the then
remaining portion of the Consulting Period, with the reimbursement limited to
the Company portion of the prevailing COBRA rate for the waived coverage. All
other Company benefits which Butler previously received will terminate on
December 31, 2007.
(c) In connection with Butler's consulting agreement with the Company, the
Company agrees to provide Butler with Confidential Information of the Company,
such as those examples defined and identified above, as may be necessary for
Butler to perform consulting services during the Consulting Period. The promises
of the Company in this subparagraph (c) are intended by the parties to be fully
enforceable at the time Butler executes this Agreement. The Company’s
obligations herein to provide Confidential Information do not constitute an
ongoing obligation and will be satisfied when the Company provides Butler any
Confidential Information as defined herein.
(d) The Company agrees to pay Butler an amount not to exceed five thousand
dollars ($5,000) for Butler’s attorney’s fees in connection with the negotiation
and drafting of this Agreement. Such amount will be paid by the Company in a
lump sum upon presentation by Butler of a bill or other fee statement from his
counsel.
SECTION 4.3:  The Company's obligation to pay the amounts set forth herein shall
be terminated, prior to the expiration of the Consulting Period, should Butler
breach the noncompete or other provisions of this Agreement or make any
statements, either oral, written, telephonic, electronic or in any other method
or format, that could reasonably be expected to disparage, damage or undermine
the reputation or economic interests of the Company or any of its employees or
representatives, including but not limited to those referred to in Section 7.1
below. Butler agrees to take steps to ensure that all members of his immediate
family shall refrain from any communication, in the forms set forth above or
otherwise, that could reasonably be expected to disparage, damage, or undermine
the reputation or economic interest of the Company or any of its employees or
representatives, including but not limited to those referred to in Section 7.1
below. The Company’s obligations to make the monthly payments to Butler as set
forth herein also shall terminate should Butler bring any lawsuit or legal
claim, in any forum, against the Company, including as a class member or
participant in any collective or other action against the Company, except to the
extent such claim relates to any alleged breach by the Company of this Agreement
or any other written agreement between the parties. Notwithstanding the
foregoing, nothing herein prohibits Butler from filing a charge with or
participating in any investigation or proceeding by any governmental agency.
However, Butler specifically and knowingly waives any right to damages or other
relief relating to all claims released herein. The Company agrees that, from the
date hereof until the termination of the Consulting Period, it shall not make
any statements, either oral, written, telephonic, electronic or in any other
method or format, that could reasonably be expected to disparage, damage or
undermine the reputation or economic interests of Butler.
SECTION 4.4:  Butler recognizes and agrees that the Company makes no
representations concerning the tax consequences, if any, of the payment of the
amounts indicated herein. The Company is not responsible for payment of any
federal, state and local taxes, interest and penalties, if any, which are or may
become due on the amounts paid to Butler and Butler further agrees to indemnify,
defend and hold the Company and/or the Other Entities harmless from any claims,
demands, deficiencies, assessments, executions, judgments or recoveries by any
governmental entity against the Company and/or the Other Entities for any
amounts claimed due on account of this Agreement under any federal or state tax
laws.
SECTION 4.5:  Should Butler die during the Consulting Period, then the Company
will pay to Mariguinn Butler the monthly payment specified in Section 4.2(a)
herein, provided, however, that all obligations and conditions under this
Agreement required of Butler, other than the Consulting Services, will be
assumed and required of Mariguinn Butler. Should Mariguinn Butler predecease
Butler, the Company shall have no further payment obligations in the event
Butler dies before the end of the Consulting Period.
SECTION 4.6:  Anything in this Agreement to the contrary notwithstanding, no
amount payable under this Agreement that is “nonqualified deferred compensation”
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be paid prior to the earlier of, (i) the first day of the seventh
(7th) month following the date that Butler experiences a “separation from
service” (within the meaning of U.S. Treas. Reg. 1.409A-1(h)) or, (ii) the date
of Butler’s death, to the extent such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code. Upon the expiration of such deferral period, all deferral payments that
are delayed pursuant to this Section 4.6 shall be paid in a lump sum to Butler
and any remaining payments due under this Agreement shall be paid in accordance
with the scheduled payment dates specified herein.
ARTICLE 5
CONSULTING AGREEMENT
SECTION 5.1:  Butler agrees to provide the Company with consulting services on
an as-requested basis during the Consulting Period. The consulting services to
be provided under this Agreement may include general business, marketing and
other advice similar to that provided by Butler previously when engaged as an
employee of the Company. The anticipated amount of consulting services that the
Company will request of Butler is up to 240 hours per calendar year during the
Consulting Period; provided that any services requested exceeding 240 hours per
calendar year shall be at times and schedules agreed to by the Chairman of the
Company and Butler. If the number of hours the Company requests Butler provide
as a consultant exceed 240 hours per calendar year, then the Company shall pay
Butler additional compensation in the amount of $250 per hour of consulting
services provided by Butler.
SECTION 5.2:  During the Consulting Period, Butler agrees to maintain records of
his consulting services, in a form of Butler’s choosing, and provide the Company
with such records of his consulting services on a monthly basis for review and
approval by the Chairman of the Company.
ARTICLE 6
RETURN OF COMPANY PROPERTY
SECTION 6.1:  Butler agrees that, by December 31, 2007, upon request by the
Company, he will return all Company property, including, but not limited to any
Confidential Information as defined herein, in his possession at that time.
Butler further agrees that, during the Consulting Period, he will not remove any
Confidential Information or Company documents from the Company premises without
prior approval of the Chairman of the Company. After the Consulting Period,
Butler further agrees to return all Company property he was provided by the
Company during the course of his consulting duties as described herein.
ARTICLE 7
NONDISCLOSURE AGREEMENT
SECTION 7.1:  Butler agrees not to disclose any of the Company's Confidential
Information, as defined above, directly or indirectly, to any unauthorized
person, and not to use such information in any way, either during the term of
this Agreement or any time thereafter, except as required for the benefit of the
Company In addition, Butler agrees not to disclose any private, personal and/or
other nonpublic information about the Company’s current or past (i) employees,
(ii) agents, (iii) directors, (iv) customers, (v) vendors, (vi) independent
contract growers, or (vii) other representatives including the Pilgrim family,
Pilgrim Bank and matters associated with the Pilgrim family estate. Nothing
contained herein shall be deemed to prevent Butler from disclosure if, in the
written opinion of counsel, such disclosure is legally required to be made and
Butler notifies the Company in advance of such intended disclosure and, if
applicable, gives the Company a reasonable opportunity to obtain a protective
order or confidentiality treatment. Similarly, the Company agrees not to
disclose any private, personal or any non-public information about Butler;
provided that nothing contained herein shall be deemed to prevent such
disclosure as is legally required to be made.
ARTICLE 8
RESIGNATION FROM BOARD OF DIRECTORS
SECTION 8.1: Butler has notified the Company that he will not seek or stand for
reelection to the Company’s Board of Directors at the Company’s Annual Meeting
of Stockholders scheduled for January 2008, which is agreed to by the Company
herein.
ARTICLE 9
RESTRICTION ON SOLICITING EMPLOYEES OF THE COMPANY
SECTION 9.1:  From the date hereof until the expiration of the Consulting
Period, Butler agrees that he will not, either directly or indirectly, hire,
solicit, or take away, or attempt to hire, solicit or take away, any employees
or officers of the Company, or to encourage any employees or officers of the
Company to terminate their relationships with the Company.
ARTICLE 10
RESTRICTION ON SOLICITING CUSTOMERS OF THE COMPANY
SECTION 10.1:  From the date hereof until the expiration of the Consulting
Period, Butler agrees that he will not, either directly or indirectly, except in
connection with services Butler might provide to the Company in connection with
his employment or consulting duties, service, call on, do business with,
solicit, or take away, or attempt to service, call on, do business with,
solicit, or take away, directly or indirectly, as an employee, consultant,
broker, sales agent, partner, shareholder, vendor, corporate officer, director
or otherwise, any of the Covered Customers of the Company in connection with the
sale or marketing of poultry products, including for a Competing Business.
ARTICLE 11
RESTRICTION ON UNFAIR COMPETITION
SECTION 11.1:  From the date hereof until the expiration of the Consulting
Period, Butler agrees that he will not participate in a Competing Business. For
the purposes of this Agreement, "participate in" includes participating,
directly or indirectly, either as an employee, consultant, broker, sales agent,
partner, shareholder, lender, corporate officer, member of a board of directors,
or in any other capacity, in assisting a Competing Business; provided, however,
that nothing herein prohibits or is intended to prohibit Butler from a passive
investment through a mutual fund or through ownership of publicly traded capital
stock of a corporation which represents less than two percent (2%) of the
outstanding capital stock of such corporation; provided, further, that nothing
herein prohibits Butler from maintaining his status as an independent grower in
such capacity as Butler holds at the time of the execution of this Agreement by
the parties. The parties agree and acknowledge that this Agreement in no way
affects or supersedes the terms and conditions of Butler’s relationship with the
Company as an independent grower.
ARTICLE 12
INJUNCTION
SECTION 12.1:  Butler and the Company agree that violations of Articles 9
through 11 of this Agreement would require injunctive relief as the only fully
effective remedy. As such, the Company shall be entitled to injunctive relief by
temporary restraining order, temporary injunction, and/or permanent injunction
in a court of competent jurisdiction.
ARTICLE 13
SEVERABILITY
SECTION 13.1:  If any provision contained in this Agreement is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision which
was determined to be void, illegal, or unenforceable had not been contained
herein. If the restrictions in Articles 9 through 11 are deemed unenforceable as
written for any reason, the parties expressly authorize the court or arbitrator
making the determination as to enforceability to revise, delete, or add to the
restrictions contained in Articles 9 through 11 of the Agreement.
ARTICLE 14
MUTUAL RELEASE
SECTION 14.1:  In addition to the consideration specified in Article 4, the
foregoing and following mutual promises and agreements and other good and
valuable consideration specified herein, the full receipt and sufficiency of
which is hereby acknowledged, Butler hereby knowingly, voluntarily, and
intentionally agrees to and does settle, release, waive and discharge the
Company and the Other Entities from any and all claims, demands, causes of
action, and declaratory and injunctive relief, whether legal, equitable, or
administrative, whether presently known or not known to him, asserted or
unasserted, arising from any and all actions or inactions through the date of
the execution of this Agreement concerning, without limitation:
a. Butler’s employment with the Company;

 
b.
Butler’s salary, back pay, future pay, bonuses, and all other compensation
(except for any compensation to which Butler is entitled through December 31,
2007 and any bonus to which Butler may be entitled for fiscal year 2007 payable
pursuant to the Company’s policies in January 2008); past and future employee
retirement, health, and welfare benefits, and all other employee benefits;
liquidated and unliquidated damages, punitive damages, attorneys’ fees, costs,
and expenses, if any;

 
c.
All claims that Butler raised or could have raised regarding his employment by
the Company under state or federal law including, without limitation: the Texas
Payday Act, Tex. Lab. Code § 61.001; the Fair Labor Standards Act 29 U.S.C.
§ 201 et seq.; the Age Discrimination in Employment Act, 29 U.S.C. 621 et seq.;
the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; the Texas
Commission on Human Rights Act, Tex. Lab. Code§ 21.001; Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.
§ 2000e et seq.; and, the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq.;

 
d.
All claims to severance benefits that Butler might make under or based on
Pilgrim’s Pride Corporation’s Severance Plan, Policy No. 300.0250;

 
e.
Any claim against the Company based on or related to Butler’s contractual or
other business relationship with the Company as an independent grower; and

 
f.
All other injuries, losses, liabilities, or damages allegedly caused to Butler
by the Company and/or the Other Entities under state or federal statutory or
common law occurring on or before the execution of this Agreement.

Butler further agrees that a breach of his covenant to refrain from legal action
against the Company and/or the Other Entities for released claims will also
entitle the Company to an action for additional damages, including, but not
limited to, recovery of their costs, expenses, and attorneys’ fees for
investigation and defense of any such action.
Nothing herein shall be construed as (1) releasing the Company from its
obligations in this Agreement or its obligations to perform this Agreement, (2)
releasing the Company from its future obligations under Butler's grower
agreement with the Company, or (3) waiving any right of Butler to enforce the
performance of, or seek redress for any breach of, this Agreement.
SECTION 14.2:  Butler hereby represents and warrants that no other person or
entity has or has had any interests in the claims, demands, obligations, or
causes of action released herein and that Butler has the sole right and
exclusive authority to execute this Agreement and receive the sums specified
herein, that Butler has not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
released herein; and that Butler agrees to indemnify and hold the Company
harmless against any such assignment of rights, claims, or causes of action.
SECTION 14.3: The Company hereby settles, releases and waives all claims, liens
demands, causes of action, obligations, damages and liabilities of any kind,
known or unknown, that it ever had against Butler or any of his agents,
employees, affiliates, assigns, successors or any other representative acting
for or on behalf of Butler as of the date of this Agreement, including but not
limited to any claims arising out of his employment with the Company or
separation from the Company, any claims under any employment or other agreement
executed by Butler and the Company, all claims for any violation of any other
federal, state or local statute, ordinance or regulation, or the Constitution of
the United States or the State of Texas, any claims of personal injury or
contract breach, and all claims for attorneys’ fees, and any and every other
claim arising under the common law of the State of Texas or any other
jurisdictions. Nothing herein shall be construed as (1) releasing Butler from
his obligations in this Agreement or his obligations to perform this Agreement,
(2) releasing Butler from his future obligations under his grower agreement with
the Company, or (3) waiving any right of the Company to enforce the performance
of, or seek redress for any breach of, this Agreement.
ARTICLE 15
CONFIDENTIALITY
SECTION 15.1:  From the date of this Agreement forward, the parties agree that
all of the negotiations leading to this Agreement will be kept strictly
confidential, and will not be divulged or described in any way to any third
party except as required by law. The Company agrees to issue a press release
concerning Butler’s departure from the Company substantially in the form of
attachment A to this Agreement or as otherwise reasonably acceptable to Butler.
Butler also acknowledges that the Company will be filing a copy of this
Agreement with the Securities and Exchange Commission.
ARTICLE 16
MISCELLANEOUS
SECTION 16.1:  This Agreement contains the entire agreement between the parties.
No modifications or amendments to any of the terms, conditions or provisions
herein may be made or enforced unless they are in writing and signed by a party
or an officer or person authorized to bind the party against whom the
enforcement of such amendments, promises or agreements is sought.
SECTION 16.2: Except as provided for in Article 12, if a dispute arises from or
relates to this Agreement or any other transaction between the parties, the
parties shall endeavor to settle the dispute first through direct discussions
and negotiations. If the dispute cannot be settled through direct discussions,
the parties shall endeavor to settle the dispute by mediation under the
Mediation Rules of JAMS Endispute (“JAMS”) before recourse to the arbitration
procedures contained in this Agreement.  If a dispute has not been resolved
within 90 days after the written notice beginning the mediation process (or a
longer period, if the parties agree to extend the mediation), the mediation
shall terminate and the dispute shall be settled by binding arbitration in
Dallas, Texas or such other location as agreed upon by the parties.  The
arbitration will be conducted in accordance with the procedures in this document
and the Rules of JAMS in effect at the time of the arbitration, or such other
rules and procedures as the parties may designate by mutual agreement.  In the
event of a conflict, the provisions of this document will control.
The arbitration shall be conducted by a single arbitrator as agreed upon by the
parties.  If the parties cannot agree on a single arbitrator, the arbitration
will be conducted before a panel of three arbitrators, one selected by each
party and the third arbitrator selected by the parties’ two arbitrators from a
panel provided by JAMS.  Any issue concerning the extent to which any dispute is
subject to arbitration, or concerning the applicability, interpretation, or
enforceability of these procedures, including any contention that all or part of
these procedures are invalid or unenforceable, shall be governed by the
agreement between the parties and the Federal Arbitration Act and resolved by
the arbitrators.  No potential arbitrator shall be appointed unless he or she
has agreed in writing to abide and be bound by these procedures.
The individual arbitrator or the arbitration panel shall have no power to award
non-monetary or equitable relief of any sort.  The parties agree that the
arbitrator/panel shall also have no power to award damages inconsistent with
Texas law. In no event, even if any other portion of these provisions is held to
be invalid or unenforceable, shall the arbitrator/panel have the power to make
an award or impose a remedy that could not be made or imposed by a court
deciding the matter based on Texas law. With the exception of Articles 9, 10 and
11, the Company agrees that it shall not be entitled to monetary damages in
excess of an amount equal to the lesser of the fees paid to Butler during the
Consulting Period in accordance with this Agreement and $2,000,000 as a result
of a breach of any other provision of this Agreement by Butler, unless such
breach is willful or the result of Butler's gross negligence.
Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitrator or the arbitration panel
upon a showing of substantial need by the party seeking discovery. All discovery
shall be governed by the Federal Rules of Civil Procedure.
All aspects of the arbitration shall be treated as confidential.  The parties
and the arbitrator/panel may disclose the existence, content or results of the
arbitration only as provided in the Rules of JAMS or by all the parties.  Before
making any such disclosure, a party shall give 30 days written notice to all
other parties and shall afford such parties a reasonable opportunity to protect
their interests.
The result of the arbitration will be binding on the parties, and judgment on
the arbitration award may be entered in any court having jurisdiction.  The
prevailing party in any dispute that is resolved by this dispute resolution
process shall be entitled to recover from the other party reasonable attorneys’
fees, costs and expenses incurred by the prevailing party in connection with
such dispute resolution process.
Should any provision of this dispute resolution policy be held invalid or
unenforceable, such provision shall be ineffective to the extent of such
invalidity or unenforceability without invalidating the remainder of such
provision or the remaining portions of this dispute resolution policy
SECTION 16.3:   If any matters in dispute are required to be settled by
litigation, such trials will be decided by a judge. THE PARTIES WAIVE TRIAL BY
JURY IN ANY SUCH ACTION(S) AND CONFIRM THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO THEIR BUSINESS TRANSACTIONS. For any such action(s) related to their business
transactions or enforcement of any arbitration, the parties submit themselves to
the jurisdiction of the state or federal courts located in Dallas, Texas.
SECTION 16.4: Except as to the consulting agreement described herein, Butler
agrees, without limitation, to forever waive reinstatement with the Company and
further agrees that he will not inquire, seek or apply for, in any manner
whatsoever, any contract or appointment, employment, commission, job, work,
position, duty, station, task, trade, consignment, or any other relationship
with the Company regardless of department, or division, subsidiary, affiliation,
location, discipline, field, specialty or duty concerned. Any such application
for employment or other relationship will be null and void. In the event that
Butler applies for a position with the Company, the Company is under no
obligation to hire Butler and may terminate Butler at any time without cause and
without legal ramifications if it is discovered that Butler has obtained
reemployment in violation of this Section.
SECTION 16.5:  Butler represents that he has been advised to carefully and
thoroughly read this Agreement in its entirety and discuss all aspects of it
with his attorney(s), that he is fully informed and understands the meaning and
effect of this Agreement and that he has had a reasonable amount of time within
which to consider this Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is signed and fully executed on the date
indicated below.
__________________________________
CLIFFORD E. BUTLER
 
 
Date:      
 


__________________________________
MARIGUINN BUTLER
 
 
Date:      
 





 
 

--------------------------------------------------------------------------------

 


           
PILGRIM'S PRIDE CORPORATION





By:      
Bo Pilgrim 
 
 
Its: Senior Chairman
 
Date:      
 







RETIREMENT & CONSULTING AGREEMENT - PAGE A-
DALDMS/624059.6 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A   
                                                              [seclogo.jpg]



PILGRIM’S PRIDE ANNOUNCES PENDING RETIREMENT OF
CLIFFORD E. BUTLER AS VICE CHAIRMAN


PITTSBURG, Texas, October 10, 2007 - Pilgrim’s Pride Corporation (NYSE: PPC)
today announced the pending retirement of Clifford E. Butler as vice chairman of
Pilgrim’s Pride. Mr. Butler also has advised the company that he will not stand
for re-election as a director at the Annual Meeting of Stockholders scheduled
for January 2008.


The leadership at Pilgrim’s Pride expressed its gratitude to Mr. Butler for his
38 years of dedicated service to the company, and, in particular, its
appreciation of his experience, judgment and leadership in addressing the
opportunities and challenges the company has faced. Mr. Butler will take an
active role in the transition of responsibility until December 31, 2007, and
will serve the company as a consultant after that date.


“My years at the company have been extremely fulfilling, and as I prepare to
make changes in my own life, I will continue to work hard to make sure Pilgrim’s
Pride is in a position to grow and succeed,” said Mr. Butler.


About Pilgrim’s Pride
Pilgrim’s Pride Corporation is the largest chicken company in the United States
and Puerto Rico and the second-largest in Mexico. Pilgrim’s Pride employs
approximately 55,500 people and operates 37 chicken processing and 12
prepared-foods facilities, with major operations in Texas, Alabama, Arkansas,
Florida, Georgia, Kentucky, Louisiana, North Carolina, Pennsylvania, South
Carolina, Tennessee, Virginia, West Virginia, Mexico and Puerto Rico as well as
other facilities in Arizona, Iowa, Mississippi, Ohio and Utah.


Pilgrim's Pride products are sold to foodservice, retail and frozen entree
customers. The Company's primary distribution is through retailers, foodservice
distributors and restaurants throughout the United States and Puerto Rico and in
the Northern and Central regions of Mexico. For more information, please visit
http://www.pilgrimspride.com.






Contact:  Gary Rhodes
          Vice President, Corporate Communications & Investor Relations
                                  (903) 434-1495 



